internal_revenue_service uniform issue list no treasury_department of the washington dc contact person telephone number in reference to date t ep ra t1 jun association a hospital a plan a corporation b hospital b plan b b plan newco new hospital health system c medical center c plan c state d sec_2 l church e denomination dear ms this is in response to a letter dated date as supplemented by additional correspondence dated date date and date in which your authorized representative requested rulings on your behalf under sec_414 of the internal_revenue_code the code the influence of church you submitted the following facts and representations in support of your request association e’s teachings in health-care a was established to promote and strengthen amenities by facilitating the development of an integrated health care delivery network in connection with hospital a in state d association a an organization described under code sec_501 and exempt under sec_501 501_c_3_organization was the sole member of hospital a the primary purpose and function of hospital a also a 501_c_3_organization was to provide medical_care association a maintained plan a a defined benefit pension_plan which the service previously ruled was a church_plan under code sec_414 by letter dated date the service also determined sec_401 a that plan a was qualified under corporation b was established to facilitate the development of an integrated health care delivery network in connection with hospital b an independent acute care community hospital in state d corporation b was a 501_c_3_organization and the sole general member of hospital b which was also a 501_c_3_organization hospital b maintained plan b a defined_benefit_plan for its employees plan b received a favorable determination_letter from the service dated date that it was qualified under code sec_401 effective date merger effective date association a and corporation b were merged into newco whose name was subsequently changed to health system c a nonprofit corporation organized under the laws of state d on the merger effective date hospitals a and b also merged into new hospital mergers and all of the employees of hospital a and hospital b became employees of new hospital new hospital’s name was subsequently changed to medical center c a nonprofit membership corporation organized under state d law on the merger effective date health system c became the sponsor became the sponsor be merged into plan a ‘plan merger and plan a will then be restated amended and renamed plan c effective on the plan merger effective date plan c will contain language to the effect that no plan amendment will reduce or have the effect of reducing benefits accrued under plan b of plan b it is proposed that upon issuance of a favorable ruling plan b will of plan a and medical center c for any plan participant for any plan during which plan b was administered by hospital b and during which hospital b was not controlled by or associated with church e both health system c and medical center c qualify a sec_501 organizations as of date health system c continues the same ties as association a to church e through its board_of directors and its commitment to the teachings of church e health system c and medical center c sponsor numerous programs that promote and strengthen the teachings of church e including sponsorship of a pastoral care program academic scholarships to local church e high school students a duty chaplain program a christian television channel a spiritual endowment program and a clinical pastoral educational program the bylaws of health system c and medical center c’s bylaws provide respectively that one of its purposes is to promote maintain and strengthen facilities providing patient care treatment diagnosis and medical services for the ill injured or disabled health system c also established a b plan b plan for its employees which was effective on date e relating to health care and establish health care the philosophies of church the board_of directors of health system c was initially selected as follows prior to the of the initial board_of directors mergers association a and corporation b appointed a committee to nominate candidates for the initial board_of directors of health system c as part of the merger agreement twelve nominees including six members of association a’s board and six members of corporation b’s board were presented to and approved by the combined boards of directors all six of association a’s nominees and one corporation b nominee were members of church d all members members of the board will no longer have to be members of association a’s and corporation b’s prior boards of directors however they must satisfy the requirements of article tv of health system c’s bylaws article iv of the bylaws provides that the board_of directors shall consist of persons excluding persons serving as non-voting ex-officio directors who meet the requirements of sec_4 of the bylaws sec_4 requires that a majority of health system c’s board_of directors shall be comprised of individuals who are members in good standing of one or more nationally recognized denominations of church e sec_4 further provides that the board with church e a majority of members will be comprised of non-provider community members ie persons who are not physicians who are not employees of health system c will also include persons who are not affiliated remain in office on and after date the pian a is administered by a committee which serves at the pleasure of health system c’s board_of directors the principal function or purpose of the committee is the administration of plan a and the b plan plan a provides that if there is no committee the responsibilities of the committee will be vested in the employer but to date the committee has always been in existence to administer plan a and the b plan health system c is the sole member of medical center c under article sec_4 b and of medical center c’s bylaws health system c’s board_of directors elects the board_of directors of medical center c and it may also remove members of medical center c’s board at any time o277 medical center c’s bylaws also provide that its board_of directors must with or without cause consist of members a majority of whom must be members in good standing of one or more nationally recognized denominations of church e the board_of directors of medical center c also will include persons who are not affiliated with church e and a majority of board members will be individuals from the community who are neither physicians nor employees of medical center c under the provisions of plan b plan b will be administered by a committee the principal purpose of which is to administer the plan the members of the committee are appointed and removed by the board_of directors of medical center c committee the responsibilities and functions of the committee will be vested in the employer however this provision has never been activated plan b provides that if there is no based on the above facts and representations you request the following rulings that plan a has continued to be a church_plan within the meaning of code sec_414 since the merger effective date that since the merger effective date plan b has been a church_plan within the meaning of code sec_414 e that after the plan merger of plan b into plan a plan c will be a church_plan under sec_414 and that the b plan satisfies the requirements of a church_plan within the meaning of code sec_414 as of date to qualify under code sec_401 an employees’ plan must meet certain requirements including the minimum participation rules under sec_410 and the minimum vesting requirements under sec_411 a qualified_plan may be subject_to an excise_tax under sec_4971 if it does not comply with minimum_funding standards under sec_412 a church_plan described in sec_414 however is excepted from these requirements unless an election is made in accordance with sec_410 see sec_410 sec_411 sec_412 and sec_4971 code sec_414 generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 code sec_414 provides that a plan will be treated as a church_plan ifit is maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding ofa plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or dk association convention or association of churches of churches if such organization is controlled by or associated with a church of a code sec_414 provides that an employee of a church_or_convention_or_association_of_churches shall include an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches code sec_414 c provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b code sec_414 provides that an organization whether a civil law corporation or otherwise is associated with a church_or_convention_or_association_of_churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches in order for an organization that is not itself a church_or_convention_or_association_of_churches to have a church_plan under code sec_414 that organization must establish that its employees are employees or deemed employees of a church_or_convention_or_association_of_churches under sec_414 employees of any organization maintaining a plan are considered to be a church_employee if the organization is exempt from tax under sec_501 is controlied by or associated with a church_or_convention_or_association_of_churches and provides for administration e a or funding of the plan by an organization described in section regarding ruling requests and the service previously ruled that plan a was a church_plan under code sec_414 since the merger effective date health system c a 501_c_3_organization has maintained plan a and has established and maintained the b plan effective as of date as indicated above one of the purposes of health system c is to promote strengthen and maintain the influence of church e teachings relating to health care delivery and facilities the board_of directors consists of a majority of members in good standing of one or more nationally recognized denominations of church e because health system c shares common religidus bonds and convictions with church e it is considered to be associated with church e under the rules of sec_414 e d therefore the employees of health system c are considered to be employees of a church or a convention or association of churches under code sec_414 and employees of church e under the church_plan rules conversely church e is considered to be the employer sec_414 of health system c employees under the rules of in addition plan a and the b plan are administered by a committee the principal purpose of which is the administration or funding of plan a and the b plan the committee serves at the pleasure of the board_of directors of health system c which is associated with church e thus the committee is associated with or controlled by a church or a convention or association of churches consequently we conclude that with respect to ruling_request number plan a has been a church_plan under code sec_414 since the merger effective date reasons we also conclude that the b plan has been a church_plan under sec_414 since date for these regarding ruling_request medical center c is an organization described in sec_501 hospital b employees became employees of medical center c as of the merger effective date as provided in its bylaws one of the purposes of medical center c is to promote and accomplish purposes consistent with the teachings and traditions of church e and to promote and strengthen the influence of church e teachings in health care facilities a majority of the board_of directors of medical center c will be comprised of individuals who are members in good standing of one or more denominations of church e the right to elect and remove the board_of directors is retained by medical center c’s sole member health system c whose own board must be comprised of a majority who are members therefore controlled by or associated with church e for purposes of the church_plan rules accordingly medical center c’s employees are considered to be employees of church e under the provisions of code sec_414 conversely pursuant to sec_414 church e is deemed the employer of medical center c’s employees of church e medical center c is in addition as indicated in medical center c’s bylaws plan b is administered by a committee the principal purpose or function of which is the administration or funding of plan b the person or persons of medical center c which is in turn appointed by health system c’s board_of directors for these reasons we conclude that plan b has been a church_plan under code sec_414 since the merger effective date by the board_of directors on the committee are appointed regarding ruling_request number no changes will be made to the governance or c of health system c and medical status center c after the plan merger effective date and the employees of health system c and medical center c will participate in plan c therefore the employees participating in plan c will continue to be considered employees of church e after the plan merger effective date plan c will provide that it will be administered by a committee the principal purpose or function of which is to administer the plan and administration of plan c will not revert to the employer health system c’s board_of directors will appoint and remove persons on the committee thus we conclude that plan c will be a church_plan within the meaning of code sec_414 we note however that plan a plan b and the b plan will cease to be church plans described in code sec_414 if'and at such time as the responsibilities of the committees that administer the plans respectively revert to the respective employers this letter expresses no opinion as to whether plans a b or c satisfy the requirements for qualification under code sec_401 the determination as to whether a plan is qualified under sec_401 is within the jurisdiction of the manager employee_plans determination i prograins this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent a copy of this ruling has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours scott manager john employee_plans technical group tax_exempt_and_government_entities_division enclosures copy of letter_ruling copy of deleted letter_ruling notice cc
